Citation Nr: 9916160	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to individual unemployability based on the 
veteran's service-connected disabilities.

This matter was before the Board previously and remanded in 
May 1997.  At that time, among other directives, the Board 
requested that the RO schedule the veteran for a VA 
examination and ensure that the examiner provide opinions as 
to the effect, if any, of the veteran's service-connected 
disabilities on his ability to obtain and sustain a gainful 
occupation.  The Board is satisfied that the RO has complied 
with each of the Remand directives.

In a September 1993 rating action, the RO denied entitlement 
to an increased evaluation for loss of skull and post-
traumatic encephalopathy and denied entitlement to a total 
rating based on individual unemployability.  The Board wishes 
to point out that the veteran did file a notice of 
disagreement (NOD) in November 1993 and his substantive 
appeal in May 1994.  Nonetheless, the veteran generally 
stated in his NOD that he disagreed with the September 1993 
rating without stating specifically with which of the several 
determinations he disagreed.  The provisions in 38 C.F.R. 
§ 20.201 provide that while special wording is not required 
in order to validate an NOD, where the adjudicative agency 
has made several determinations in one rating decision, the 
determinations with which the veteran disagrees must be so 
specified.  38 C.F.R. § 20.201 (1998).  Thus, in this case, 
the veteran has not specified with which of the ratings he 
disagrees.  Furthermore, the 1994 VA Form 9 is equally 
unclear.  Essentially, the veteran did not specifically 
identify all of the issues for appeal.  Therefore, under the 
provisions related to substantive appeal, the Board notes 
that the only issue before it at this time is whether the 
veteran is entitled to a total rating based on individual 
unemployability.  38 C.F.R. § 20.202 (1998).  



FINDINGS OF FACT

1.  The record shows that the veteran has a four-year degree 
in business administration and that his employment history 
includes work for 16 years as a probation officer, at least 
three years experience in a learning assistance program in 
the Laredo Independent School System, and four years as a 
volunteer as an advocate for the elderly.  Currently, the 
veteran is a commander for the Disabled American Veterans and 
chairman for the American Association of Retired Persons.  
The veteran has been unemployed since 1985.

2.  Service connection currently is in effect for loss of 
skull area exceeding two square inches without brain hernia, 
evaluated at 50 percent; post traumatic encephalopathy, rated 
at 10 percent; weakness of left upper extremity secondary to 
gunshot wound to the head, evaluated at 20 percent; weakness 
of left lower extremity secondary to gunshot wound to the 
head, evaluated at 10 percent; scars of left foot, right 
foot, and left forearm, evaluated at 0 percent; and malaria 
evaluated at zero percent.  The combined rating is 70 
percent, which has been in effect since April 1958.

3.  The service-connected disabilities are not of sufficient 
severity so as to preclude the veteran from engaging in 
substantially gainful employment.


CONCLUSION OF LAW

The veteran is not unemployable due to his service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that service connection for 
residuals of multiple shell fragment wounds has been in 
effect since January 1952, at which time a 100 percent 
convalescent rating was assigned.  Thereafter, in a rating 
decision dated in October 1952, an evaluation of 50 percent 
effective from December 1952 was assigned for both of the 
veteran's service-connected disabilities of loss of part of 
the skull without brain hernia area longer than two square 
inches and for post-traumatic encephalopathy.  By rating 
action of February 1958, the combined evaluation was 
increased to 70 percent.  This rating has remained in effect 
since that time and is protected.   

Pertinent to the veteran's claim are VA outpatient treatment 
reports and progress notes for the periods extending from 
1990 to 1993.  Overall, these records disclose complaints of 
joint pain, particularly in the shoulder, neck, thighs and 
right knee, index and middle finger of the right hand, and in 
the left hand.  An examiner rendered an impression of 
degenerative joint disease as reflected in a medical record 
dated in May 1991.  Other complaints include recurring 
headaches and upper back pain noted in a July 1992 report.  
In an October 1992 radiographic report, the results of a CAT 
scan disclose findings including evidence of prior 
craniectomy with a plate prosthesis in the high right 
parietal region, diffuse global atrophy with prominent 
ventricles and sulci as well as cerebellar fovea, prominent 
hyperdensity in the right parietal region most likely 
representing focal encephalomalacia, and a polyp in the right 
maxillary sinus.  The impression rendered was post-surgical 
changes in the right parietal region with associated 
encephalomalacia.

In a July 1992 ocular report, the examiner noted findings 
within normal limits as relates to visual fields.  In a 
progress note dated in November 1992, the veteran received 
treatment for sudden onset of headaches, neck pain, 
dizziness, numbness in the right index and middle fingers, 
and occasional loss of sensation on the left side of his 
body.  The overall impression was that the veteran's pain 
stemmed from muscle contraction due to cervical degenerative 
joint disease.  In a January 1993 VA medical certificate, the 
veteran was seen for decreased range of motion in the neck, 
weakness in the wrist and decreased sensation in the 
fingertips on both sides.  The diagnostic impression was 
degenerative joint disease of the fingers and osteoarthritis.

VA outpatient records for treatment rendered in 1994 
essentially reveal complaints and treatment similar to those 
noted in the above 1993 records.

In a June 1994 VA examination related to brain injuries, the 
examiner recited the veteran's history with respect to his 
inservice injuries.  As to past medical history, the examiner 
noted that the veteran is very healthy for his age and 
essentially, that his history is unremarkable.  On 
examination, the examiner noted that the veteran was 
normocephalic atraumatic, that his pupils were equal, round, 
and reactive to light, and that his neck was without 
adenopathy or bruits.  Noted was a surgical scar, well 
healed, along the right parietal calvarium.  Alopecia was 
noted.  Cranial nerves II through XII were intact, motor 
measured at 5/5 except for 5-/5 weakness diffusely in the 
left side.  Sensation was intact; reflexes were 2+ on the 
left, 1+ on the right, with an upgoing toe on the left.  
Parietal screening was negative.  Cerebellar function 
revealed slow rapid alternating movements in the left hand.  
The veteran noted that otherwise, the veteran's examination 
was unremarkable.  Clinical impression rendered was a history 
of a closed head injury dated in the 1950's with a resultant 
depressed skull fracture with a mild residual left 
hemiparesis.

During a general examination also conducted in conjunction 
with the above 1994 examination, the examiner noted, in 
pertinent part, that the veteran contracted malaria during 
World War II and that his last bout reportedly took place 
about two years earlier.  At the time of examination, the 
veteran was not taking any medications.  On examination, the 
examiner reported normal findings as to all systems.  In 
pertinent part, diagnoses rendered were a history of malaria 
with no documented relapses and a history of a left temporal 
deficit in the left visual field.

Due to complaints of burning and watering in the left eye, 
the veteran also underwent a June 1994 VA visual examination.  
Essentially, no abnormalities were noted including results 
from visual fields and special tests.  Diagnoses were 
rendered of chronic conjunctivitis in both eyes associated 
with dryness, early cortical cataracts in both eyes, and 
bilateral hypermetropia.  Further, no left hemianopic field 
defects were found that could be attributed to the veteran's 
right head injury.  

Results from a scar examination include no evidence of 
residual abnormalities, limitation of motion, or loss of 
strength in the right foot.  Noted was numbness in the left 
forearm and hand with paresthesia and loss of grip strength 
in the left hand.  Also, the examiner reported a lateral 
four-inch scar over the left elbow and a two-and-one-half 
inch scar on the left lateral aspect of the forearm below the 
elbow.  Further noted is a scar on the left lateral aspect of 
the left foot and a two-inch scar on the lower left ankle, 
well healed, no tenderness and no keloid formation.  Noted is 
no limitation of motion, weakness, or cosmetic defect in the 
left foot or left ankle.  The examiner noted a seven-inch 
scar on the right parietal area of the skull indicative of a 
previous fracture.  X-ray findings included several metallic 
fragments in the soft tissues adjacent to the left elbow 
joint, the proxima left ulna, and the shaft of the left 
radius.  There was no evidence of fracture, dislocation, 
effusion, or swelling.  

A December 1994 rehabilitation consultation report is also of 
record in which the physician presented the veteran's history 
with respect to his inservice injuries.  On examination, the 
doctor reported deep tendon reflexes were 1/4 and symmetrical 
at the biceps and brachioradialis; 3/4 and symmetrical at the 
triceps.  At the left patella, medial hamstrings, and 
Achilles tendon, the veteran demonstrated asymmetrical 
hyperreflexia.  Plantar stimulation revealed upgoing toes 
bilaterally.  Hoffmann's was negative and no clonus was 
present at either ankle.  Motor testing revealed 5/5 strength 
in all muscle groups of the right upper and lower 
extremities.  Sensory examination revealed absent vibratory 
sensations to the left foot, intact on the right and in both 
upper extremities.  Pinprick sensation was diminished to the 
left side of the face, trunk, left upper and lower 
extremities and reported intact on the right.  Romberg 
results were abnormal indicative of the veteran losing 
balance on the right side.  An assessment of graftithesia was 
normal bilaterally in the hands.

Further, range of motion was normal at bilateral shoulders, 
elbows, wrists, hips, knees, and ankles.  An impression was 
rendered of status post head injury to the right parietal 
region with secondary depressed skull fracture.  Also notes 
is loss of two square inches of bone, now status post 
cranioplasty.  The physician reported evidence of some 
traumatic encephalopathy with mild impairment in strength, 
slight increase n tone and reflexes.  Also noted is a loss of 
astereognosis to the left hand and mild impairment on Romberg 
assessment.  The physician also reported that the veteran 
demonstrates a hemi-anesthesia on the left side.

VA outpatient records dated in 1995 reveal ongoing treatment 
related to profound left hemisensory loss and mild left 
hemiparesis, as reflected in the June 1995 VA medical 
certificate. Also, a December 1995 private medical doctor's 
statement related to treatment for cardiology problems, not 
related to the veteran's service-connected disability, is of 
record.

A VA neurological examination was conducted in February 1996.  
The examiner noted the scar over the right parietal region 
with underlying palpable plate.  No tenderness over the skull 
was present.  Further noted is that the veteran has some mild 
long-term memory difficulty.  Visual fields revealed 
partially decreased visual field testing of the left inferior 
fields.  The remainder of the cranial nerves was normal 
except for decreased sensation on the left side of the face.  
Motor examination revealed normal strength on the right side, 
very minimal left hemiparesis of 5-/5 in the left arm and 
leg, and depressed reflexes in the biceps, triceps, and 
brachioradialis.  Knee jerks were +1 1 1/2 bilaterally and 
ankle jerks were trace.  Plantar responses were down on the 
right and neutral on the left.  Sensory testing revealed 
decreased pin sensation over the left side.  Gait was 
minimally broad based and the physician noted that the 
veteran had some difficulty with tandem walking.  Cerebellar 
testing was unremarkable.  

In a general examination also conducted in February 1996, in 
pertinent part, the physician noted partial paralysis of the 
left hand and a three-inch scar over the right parietal 
region due to a prior craniotomy.  Contemporaneous x-ray 
studies revealed numerous metallic fragments retained in the 
soft tissue of the left elbow and metallic shrapnel in the 
left foot.

A private medical doctor's statement dated in July 1996 
related to cardiology treatment is included in the record.  A 
February 1997 statement by the veteran's private medical 
doctor related primarily to cardiology problems reveals that 
the veteran should avoid heavy lifting and strenuous work and 
extreme temperatures.
VA outpatient records dated in 1997 reveal complaints of 
right knee pain due to recent surgery and prior injury.  A 
private medical examination was conducted in August 1997 in 
which the veteran complained of progressive left-sided 
weakness, decreased sensation, severe difficulties with the 
left hand, walking, and with general daily activities, such 
as dressing, bathing, preparing meals, laundry, and shopping.  
Additionally, the veteran reported a generalized sensation of 
weakness, fatigue, poor strength, and overall malaise.  The 
veteran stated that he had difficulties walking more than one 
or two street blocks due to weakness on the left side and 
fatigue.  Results from a general physical examination include 
evidence of surgical scars due to a previous craniotomy and 
left knee surgery, in addition to residual scars on the left 
foot due to shell fragment wounds.

On neurological examination, the examiner noted that the 
cranium was abnormal due to mild asymmetry related to the 
right temporoparietal craniotomy.  The spine was normal in 
range of motion and straight leg raising, reverse straight 
leg raising, and Patrick tests were negative bilaterally.  
Findings from a mental status examination were normal.  The 
cranial nerve examination revealed a mild left lower facial 
weakness and the remaining cranial nerve examination from II 
to XII, which included funduscopic eye examination and visual 
field testing were normal.  The motor system examination 
disclosed mild 4+/5 left hemiparesis with mildly increased 
muscle tone and decreased muscle bulk affecting the left arm, 
left upper chest and left lower extremity.  Sensation was 
decreased to pain, temperature, light touch, vibration, and 
stereognosis on the left upper and lower extremities.  Deep 
tendon reflexes were 2+ on the right arm, 2 to 3+ on the left 
arm, 2+ at the knees, and 1+ at the ankles.

Further noted is that the plantar responses were flexor 
bilaterally and coordination was normal in both upper and 
lower extremities.  The gait testing was normal except for 
limping in the left lower extremity due to knee joint 
disease.  The diagnostic impression rendered was mild 
hemiparesis with decreased sensation to several modalities, 
including pain, temperature, vibration, and stereognosis.  
Reportedly, these motor and sensory deficits have resulted in 
certain limitations involving daily activities.  The examiner 
also reported that with aging, muscle mass decreases and the 
ability to compensate decreases.  The examiner rendered an 
opinion that it is likely that the veteran presented more 
motor difficulties in recent years due to the normal aging 
process rather than a progression of disease.  He also noted 
that the veteran had clinical signs of arrhythmia, moderate 
to severe, and osteoarthritis affecting both knees, ankles, 
and hips.  Overall, the examiner noted that the veteran was 
not well fit to work or be totally independent.

The record also contains results from an October 1997 VA 
neurological examination in which the examiner noted no 
dysarthria or aphasia.  Scars in the right temporal bone were 
noted due to prior skull surgery.  Further, the examiner 
noted that cranial nerves were unremarkable with no evidence 
of facial drooping or facial numbness.  Motor examination 
revealed 5/5 strength in the right arm and right leg and 4/5 
strength in the left arm and leg.  No fasciculations were 
evident.  Reflexes were increased on the left side as 
compared to the right, and ankle reflexes were absent.  
Sensation was decreased to pin prick in the left arm and left 
leg.  The veteran's gait was slow but without assistance or 
devices.  

The impression rendered was status post gunshot wound to the 
right brain and skull defect replacement.  The examiner noted 
left hemiparesis and left hemisensory loss with a left field 
cut.  The examiner rendered an opinion that the veteran is 
unable to work due to a combination of his other medical 
problems, age, and inservice injuries.  Further noted is that 
the veteran did work for 16 years post service.  Also stated 
is that the veteran's inability to maintain and substantially 
gainful occupation is not primarily related to his inservice 
injury.  The examiner further stated that the veteran did 
work for 16 years after the injury that occurred during 
service and that mild left hemiparesis would not prevent him 
from doing sedentary work.  Also noted is that it is 
medically improbable that the veteran would be able to work 
at his age of 74.  

A VA social work summary from a social and industry survey 
conducted in October 1997 is also of record.  The social 
worker reported that veteran's education and employment 
background, noting that the veteran received a Bachelor's 
Degree in Business Administration from St. Mary's University 
after his period of service.  Upon graduation, Webb County 
employed the veteran as a juvenile probation officer, where 
he continued to work for 16 years.  The veteran reported that 
after that time, his contract was not renewed and he was 
fired from his job.  Thereafter, the veteran worked in the 
Laredo Independent School System for three years in a 
learning assistant program.  The veteran reported that he had 
worked previously in that school system for seven years, but 
was unclear as to the dates.  Further, the veteran reported 
that he retired at the age of 62 in 1985, and that although 
he sought employment, he was not hired anywhere after that 
time.

The findings from the survey also reveal that the veteran 
volunteered as an advocate for the elderly for four years and 
currently serves as commander for the Disable American 
Veterans and chairman at the American Association of Retired 
Persons.  Also noted is that the veteran remains very active 
as a volunteer in several organizations and belongs to The 
American Legion, Disabled American Veterans, Veterans of 
Foreign Wars, and the Texas Veteran's Coalition.

Results from an August 1998 VA examination for cranial nerves 
also are part of the record.  On examination, the examiner 
noted the scar over the right side of the veteran's head.  
Further, he reported that speech was intact fundi 
unremarkable, pupils were reactive to light, and visual field 
testing was grossly intact, although the examiner noted a 
prior left visual field defect.  Also, the examiner stated 
that the remainder of the cranial nerves was normal.  Motor 
examination revealed 5/5 strength in the right arm and leg 
and 4+/5 strength in the left arm and leg.  Reflexes were +2 
in the arms and knees.  Ankle reflexes were trace and plantar 
responses were flexor.  Sensory testing and touch revealed 
diminished pin and touch of the left arm and left leg.  The 
veteran's gait was unremarkable and previously reported 
headaches were no longer present.  The diagnoses essentially 
follow the above findings.

A VA eye examination conducted in August 1998 for complaints 
of soreness in the eyes revealed that the veteran currently 
uses medication for chronic inflammation.  Otherwise, upon 
examination, the examiner noted diagnoses of constricted 
visual fields bilaterally, bilateral cataracts, hyperopia and 
presbyopia.

Analysis

A review of the record discloses that this veteran has 
submitted a well grounded claim in that he has presented 
evidence of service-connected disabilities and assertions 
that such disabilities interfere with his ability to maintain 
gainful occupation.  The VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
finds that all necessary evidence for an equitable 
disposition of the veteran's appeal has been received.  Id.

As noted above, service connection is in effect for loss of 
skull area exceeding two square inches without brain hernia, 
evaluated at 50 percent; post traumatic encephalopathy, rated 
at 10 percent; weakness of left upper extremity secondary to 
gunshot wound to the head, evaluated at 20 percent; weakness 
of left lower extremity secondary to gunshot wound to the 
head, evaluated at 10 percent; scars of left foot, right 
foot, and left forearm, evaluated at 0 percent; and malaria 
evaluated at zero percent.  The combined rating is 70 
percent, which has been in effect since 1958.

The veteran contends that he is entitled to a total rating 
based on individual unemployability because the foregoing 
service- connected disabilities prevent him from obtaining 
and maintaining substantially gainful employment.  Pertinent 
regulations provide that total disability ratings may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
if there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). 
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above. 38 
C.F.R. § 4.16(b).

In this case, the assigned disability evaluations related to 
the veteran's service-connected disabilities clearly meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).  As 
noted above, service connection is in effect for various 
disabilities that result in a combined rating of 70 percent.  
Therefore, what remains to determine in this case is whether 
the veteran's service-connected disabilities render him 
unemployable without regard to advancing age.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

Upon review of the above-reported evidence of record, the 
Board concludes that pathology attributable to the veteran's 
service-connected disabilities does not prevent him from 
obtaining and sustaining substantially gainful employment. 
Pertinent evidence of record includes clinical data from VA 
outpatient treatment reports and progress notes extending 
from 1990 to 1998, results from the December 1994 
rehabilitation consultation, the August 1997 private medical 
examination, and VA examinations conducted in 1996, 1997, and 
1998.  Based on the clinical evidence of record, the Board 
finds that the evidence in this veteran's case does not 
demonstrate that his service-connected disabilities are of 
such severity so as to render him unable to undertake some 
sort of gainful employment.  Critical in the Board's decision 
in this case are medical opinions of record related to the 
veteran's ability or inability to maintain gainful employment 
due to his service-connected disabilities.  Also of great 
importance in the Board's decision are findings from the 1997 
social and industrial survey.

Nonetheless, the Board does recognize certain statements of 
records, such as the opinion rendered during the August 1997 
private medical examination in which the neurologist stated 
that the veteran was not well fit to work or be totally 
independent.  However, that physician also stated that it is 
likely that the veteran presented more motor difficulties in 
recent years due to the normal aging process rather than a 
progression of disease.  He also cited the veteran's cardiac 
and osteoarthritis disabilities, which are not service 
connected.  Thus, such opinion does not mesh with the 
regulatory requirements that a veteran must be deemed unable 
to work due to service-connected disabilities, without regard 
to the effect of natural age progression.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Therefore, in this respect, the 
veteran has not demonstrated entitlement to a total rating 
based on individual unemployability.

In support of the Board's decision, however, is the 
examiner's statement offered during the October 1997 VA 
examination that the veteran was not hindered from working 
solely due to his service-connected disabilities.  In fact, 
the examiner stated that the veteran's inability to work was 
due to a combination of factors, including nonservice-
connected disability, age, and his service-connected 
disabilities.  Furthermore, the examiner noted that the 
veteran did work for 16 years after the injury that occurred 
in 1951 during service and that his current mild left 
hemiparesis would not prevent the veteran from performing 
some sort of sedentary work.  Thus, such opinion 
substantiates the Board's conclusion that the veteran is not 
entitled to a total rating based on individual 
unemployability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Moreover, the information gathered during the social 
industrial survey conducted in October 1997 reveals that the 
veteran earned a Bachelor's Degree in Business Administration 
from St. Mary's University after separation from service.  
Directly after receiving this degree, the veteran began to 
work for the county as a juvenile parole officer, where he 
continued to work for 16 years.  As the veteran stated during 
the 1997 survey, his contract with the county was not renewed 
after 16 years, and essentially, the veteran was fired from 
that job.  Thereafter, as noted above, the veteran worked for 
a number of years in the Laredo Independent School System 
from which he retired at the age of 62 in 1985.  He continued 
to seek work with the county and the city in the capacity of 
administrator, but asserts that he was not hired.  The 
veteran then spent four years as a volunteer working on 
behalf of the elderly and currently serves as commander for 
the Disabled American Veterans and chairman of the American 
Association of Retired Persons.  Furthermore, the evidence of 
record supports that the veteran is very active in several 
organizations to which he volunteers his time.

Generally, the evidence of record demonstrates that the 
veteran's service-connected disabilities do not prevent him 
from obtaining and maintaining substantially gainful 
employment for which he has the education and background to 
pursue.  As noted above, the clinical evidence of record 
tends to relate to the veteran's nonservice-connected 
disabilities or as relates to his service-connected 
disabilities, do not pertain evidence of such severe 
symptomatology so as to hinder the veteran's ability to 
pursue substantially gainful employment.  38 C.F.R. §§ 3.340, 
3.41, 4.16(a).  Accordingly, a total rating based on 
individual unemployability is not warranted.


ORDER

A total rating based on individual unemployability is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

